Citation Nr: 0403058	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  03-10 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to service connection for a right shoulder 
condition, to include right deltoid strain.


REPRESENTATION

Appellant represented by:	To be clarified.  


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971, and from January 1991 to June 1991.  He has additional 
unverified service with the Puerto Rico Army National Guard, 
from which he was retired in approximately June 1999. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  In the July 2002 rating decision, the 
RO denied entitlement to service connection for tinea cruris, 
claimed as a skin condition, sinusitis, hepatitis, and a 
right shoulder condition, to include right deltoid strain.  
The RO notified the veteran of this decision by a letter 
dated in the same month and he filed a notice of disagreement 
in October 2002 as to all issues denied in the July 2002 
rating decision.  On January 15, 2003, the RO issued a 
statement of the case identifying the issues as entitlement 
to service connection for tinea cruris, claimed as a skin 
condition, sinusitis, hepatitis, and a right shoulder 
condition, to include right deltoid strain.  In March 2003, 
the veteran filed his VA Form 9, "Appeal to Board of 
Veterans' Appeals," specifically identifying only the issue 
of entitlement to service connection for the right shoulder 
condition, described as right shoulder deltoid strain.  
Accordingly, this is the only issue before the Board for 
appellate consideration.

The claims file reveals a deferred rating decision dated in 
July 2002 concerning the issue of entitlement to service 
connection for Diabetes Mellitus II.  The notes indicate that 
the veteran was to be contacted to clarify his wishes as to 
what he is claiming.  The deferred rating decision notes the 
veteran has in-country Vietnam service and may be eligible to 
benefits for Diabetes Mellitus II as a consequence of 
exposure to Agent Orange.  It is unclear from the claims file 
now before the Board whether this development was completed.

An inferred claim for service connection for Diabetes 
Mellitus II as a result of exposure to Agent Orange is 
therefore noted and referred to the RO for appropriate 
action.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  As described 
below, certain actions are being requested of the RO.  VA 
will notify the appellant if further action is required on 
your part.  However, the appellant retains the right to 
submit additional evidence and argument on the matter being 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
redefined the obligations of VA with respect to the duty to 
assist, eliminated the well-grounded claim requirement, and 
imposed on VA certain notification requirements enhancing the 
Department's duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment of the law, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 
§ 5107, note (Effective and Applicability Provisions) (West 
2002).

In the present case, the veteran maintains that he injured 
his right should during his second period of active service.  
The RO attempted to obtain the veteran's active service 
medical records, as well as his reserve records, to no avail.  
As the veteran had retired fairly recently in time as 
compared to the request for the records, the Board notes that 
the records may have been in transit or not yet filed 
properly at the time of the request for them.  The Board thus 
finds that another attempt should be made to obtain these 
records.  

Moreover, the Board notes that while it appears that the 
veteran requested a change in representation from The 
American Legion to the Puerto Rico Public Advocate for 
Veterans' Benefits, a properly filed VA 23-22, "Appointment 
of Service Organization as Claimant's Representative" is not 
of record.  This document must be obtained and placed in the 
claims file.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on the title page of 
this remand.

2.  The RO should again verify the 
veteran's periods of active and reserve 
military service and should make another 
request to obtain the veteran's entire 
service medical records including both 
periods of his active service-April 1970 
to December 1971 and from January 1991 to 
June 1991-and his reserve service.  The 
RO should specifically request all 
clinical medical and hospital records.

The RO should complete any and all 
follow-up actions necessary as directed 
by the NPRC or the service department, 
including the re-request of records from 
U.S. Army Reserve Personnel Command in 
St. Louis, Missouri.

The RO should be careful to search under 
any and all names the veteran may have 
used and any and all identification 
numbers, to include social security 
numbers and service identification 
numbers.

3.  If the service medical, clinical 
medical, and hospital records are 
unavailable, the RO should use 
alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical records.  See VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part III, 
chapter 4, paras. 4.28 and 4.29.  If 
necessary, the RO should request that the 
veteran augment the information that he 
has already provided.

4.  The RO should clarify the veteran's 
representation and ensure that a VA Form 
23-22 is properly filed in the claims 
file.

5.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran an 
examination to determine the nature, 
extent, and etiology of any right 
shoulder disability.  All indicated tests 
and studies should be performed.  If 
other examinations by specialists are 
indicated, they should be conducted.  The 
claims folder, including all newly 
obtained evidence, must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters.

?	Summarize the medical history, 
including the onset and course, of any 
right shoulder disability.
?	Describe any current symptoms and 
manifestations attributed to his right 
shoulder.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for all right shoulder symptomatology 
identified.
?	Provide an opinion as to the date of 
onset and etiology for any currently 
manifested right shoulder disability.

6.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for service 
connection for a right shoulder 
disability, to include right deltoid 
strain.  If the decision remains in any 
way adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky, supra.  The veteran is reminded that it is his 
responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2003).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



 Department of Veterans Affairs


